As filed with the Securities and Exchange Commission on July 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 28, 2014 Date of reporting period:May 31, 2013 Item 1. Schedules of Investments. Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 72.2% Consumer Discretionary - 17.0% Acquity Group Ltd. - ADR ^† $ Advance Auto Parts, Inc. * AMC Networks, Inc. ^* American Eagle Outfitters, Inc. * Ascent Capital Group, Inc. ^ BJ's Restaurants, Inc. ^* Black Diamond, Inc. ^* Brinker International, Inc. * Chico's FAS, Inc. * CTC Media, Inc. * Deckers Outdoor Corp. ^* DIRECTV ^* Discovery Communications, Inc. ^ Entravision Communications Corp. Expedia, Inc. * Express, Inc. ^* Francesca's Holdings Corp. ^* HomeAway, Inc. ^ ITT Educational Services, Inc. ^* Jones Group, Inc. * Lear Corp. * LKQ Corp. ^* Monarch Casino & Resort, Inc. ^* National CineMedia, Inc. * News Corp. Pandora Media, Inc. ^ PetMed Express, Inc. * Ruby Tuesday, Inc. ^* Rue21, Inc. ^* Scientific Games Corp. ^* Shutterfly, Inc. ^* Sony Corp. - ADR † Standard Motor Products, Inc. * Stoneridge, Inc. ^* Summer Infant, Inc. ^ Target Corp. * Under Armour, Inc. ^* Visteon Corp. ^* Washington Post Co. * Xueda Education Group - ADR †*~ Consumer Staples - 1.6% CVS Caremark Corp. * The Fresh Market, Inc. ^* USANA Health Sciences, Inc. ^* Energy - 4.2% Core Laboratories NV †* Dawson Geophysical Co. ^* Denbury Resources, Inc. ^* Dril-Quip, Inc. ^* Exterran Holdings, Inc. ^* Forum Energy Technologies, Inc. ^ Gran Tierra Energy, Inc. ^ Green Plains Renewable Energy, Inc. ^* Helmerich & Payne, Inc. * HollyFrontier Corp. Marathon Petroleum Corp. Renewable Energy Group, Inc. ^ Valero Energy Corp. World Fuel Services Corp. * Financials - 8.7% Affiliated Managers Group, Inc. ^* American Financial Group, Inc. * Aspen Insurance Holdings Ltd. †* Assurant, Inc. * Axis Capital Holdings Ltd. †* Berkshire Hathaway, Inc. - Class B ^* BofI Holding, Inc. ^ Carrollton Bancorp ^ CNO Financial Group, Inc. * Colony Bankcorp, Inc. ^* EMC Insurance Group, Inc. * Endurance Specialty Holdings Ltd. †* FBL Financial Group, Inc. * Financial Engines, Inc. * First Financial Holdings, Inc. * First South Bancorp, Inc. ^* First United Corp. ^* FirstService Corp. ^†* FXCM, Inc. * Green Dot Corp. ^* Greenlight Capital Re Ltd. ^†* Hanover Insurance Group, Inc. * Intervest Bancshares Corp. ^* JPMorgan Chase & Co. * Lincoln National Corp. * MetroCorp Bancshares, Inc. ^* Montpelier Re Holdings Ltd. †* Nelnet, Inc. New Hampshire Thrift Bancshares, Inc. * Oak Ridge Financial Services, Inc. ^ Parke Bancorp, Inc. ^* Peoples Bancorp of North Carolina * Portfolio Recovery Associates, Inc. ^* Protective Life Corp. * Shore Bancshares, Inc. ^* Signature Bank ^* StellarOne Corp. * Summit Financial Group, Inc. ^* The Goldman Sachs Group, Inc. * The Hartford Financial Services Group, Inc. * Union First Market Bankshares Corp. * Virtus Investment Partners, Inc. ^* VSB Bancorp, Inc. * XL Group PLC † Health Care - 5.9% Abiomed, Inc. ^* Alere, Inc. ^ Align Technology, Inc. ^* AMAG Pharmaceuticals, Inc. ^* AmerisourceBergen Corp. * Anika Therapeutics, Inc. ^* Becton, Dickinson and Co. * BioMarin Pharmaceutical, Inc. ^* ExamWorks Group, Inc. ^ HealthSouth Corp. ^* Hologic, Inc. ^* Lannet, Inc. ^* Masimo Corp. * PAREXEL International Corp. ^* Providence Service Corp. ^* Puma Biotechnology, Inc. ^ Industrials - 11.8% 51job, Inc. - ADR ^† Acuity Brands, Inc. Advisory Board Co. ^ Aerovironment, Inc. ^ Air Lease Corp. * Alliant Techsystems, Inc. * Astrotech Corp. ^ Blount International, Inc. ^* CECO Environmental Corp. * Echo Global Logistics, Inc. ^ Elbit Systems Ltd. † ESCO Technologies, Inc. * Generac Holdings, Inc. * Graco, Inc. * Greenbrier Companies, Inc. ^* H & E Equipment Services, Inc. * HEICO Corp. * Huron Consulting Group, Inc. ^* IHS, Inc. ^* Insteel Industries, Inc. * Korn Ferry International ^* Landstar System, Inc. * Lindsay Corp. * MasTec, Inc. ^* Mistras Group, Inc. ^ Navios Maritime Holdings, Inc. † Northrop Grumman Corp. * Owens Corning, Inc. ^* Rexnord Corp. ^ RPX Corp. ^* Smith (A.O.) Corp. * Snap-On, Inc. * Stantec, Inc. † The Middleby Corp. ^* TransDigm Group, Inc. * WageWorks, Inc. ^* Waste Connections, Inc. * Wesco Aircraft Holdings, Inc. ^ Xylem, Inc. * Information Technology - 21.2% Accenture PLC †* Alliance Data Systems Corp. ^* Alliance Fiber Optic Products, Inc. * ANSYS, Inc. ^* Apple, Inc. Audience, Inc. ^* AVG Technologies NV ^†* Broadridge Financial Solutions, Inc. * Brocade Communications Systems, Inc. ^* Cardtronics, Inc. ^* Concur Technologies, Inc. ^* CoreLogic, Inc. ^* DSP Group, Inc. ^* Envestnet, Inc. ^ Ericsson - ADR †* FARO Technologies, Inc. ^* Fleetmatics Group PLC ^† Freescale Semiconductor Ltd. ^†* Google, Inc. ^ Hittite Microwave Corp. ^* Hollysys Automation Technologies Ltd. ^† IAC InterActiveCorp Informatica Corp. ^* InterDigital, Inc. * International Rectifier Corp. ^* IPG Photonics Corp. * j2 Global, Inc. * LG Display Co. Ltd. - ADR ^† Liquidity Services, Inc. ^* National Instruments Corp. * NCR Corp. ^ Newport Corp. ^ NQ Mobile, Inc. - ADR ^† Pegasystems, Inc. * Peregrine Semiconductor Corp Com ^ Plantronics, Inc. Polycom, Inc. ^* RealPage, Inc. ^* Research In Motion ^* Responsys, Inc. ^ Rovi Corp. ^* ServiceSource International, Inc. ^* Solera Holdings, Inc. * Spreadtrum Communications, Inc. - ADR † SPS Commerce, Inc. ^ Stamps.com, Inc. ^ Tableau Software, Inc. ^ Taiwan Semiconductor - ADR † The Ultimate Software Group, Inc. ^* UniPixel, Inc. ^ VeriFone Systems, Inc. ^* Vishay Intertechnology, Inc. ^* Xyratex Ltd. †* Yahoo, Inc. ^ Zillow, Inc. ^ Materials - 1.1% FutureFuel Corp. * Headwaters, Inc. ^* Methanex Corp. † Monsanto Co. New Gold, Inc. ^† Royal Gold, Inc. * Rubicon Minerals Corp. ^† Telecommunication Services - 0.2% Lumos Networks Corp. * Shenandoah Telecommunications Co. * Utilities - 0.5% ITC Holdings Corp. * TOTAL COMMON STOCKS (Cost $67,601,806) EXCHANGE-TRADED FUNDS - 6.3% Guggenheim China Real Estate ETF * First Trust Morningstar Dividend Leaders Index Fund * Guggenheim S&P 500 Pure Growth ETF * iShares DJ Select Dividend Index Fund * iShares Russell 2000 Index Fund iShares S&P 500 Growth Index Fund * iShares Silver Trust ^ Market Vectors India Small Cap Index ETF * PowerShares S&P 500 Low Volatility * ProShares VIX Short-Term Futures ^ ProShares Ultra MSCI Emerging Markets ^* SPDR S&P rust * Vanguard High Dividend Yield ETF * Vanguard U.S. Total Stock Market Shares Index ETF * WisdomTree Dividend ex-Financials Fund ^* WisdomTree LargeCap Dividend Fund ^* WisdomTree Trust Japan Hedged Equity Fund * TOTAL EXCHANGE-TRADED FUNDS (Cost $6,536,080) PURCHASED OPTIONS - 2.7% Contracts Value Call Options - 0.9% Activision Blizzard, Inc. Expiration: September 2013, Exercise Price: $16.00 Crocs, Inc. Expiration: September 2013, Exercise Price: $17.00 Diamond Foods, Inc. Expiration: September 2013, Exercise Price: $16.00 Electronic Arts, Inc. Expiration: September 2013, Exercise Price: $25.00 Gamestop Corp. Expiration: January 2014, Exercise Price: $40.00 General Motors Co. Expiration: January 2014, Exercise Price: $33.00 Expiration: January 2015, Exercise Price: $30.00 Sears Holding Corp. Expiration: January 2014, Exercise Price: $62.92 Verifone Systems, Inc. Expiration: January 2014, Exercise Price: $30.00 37 Expiration: January 2014, Exercise Price: $35.00 Expiration: January 2015, Exercise Price: $32.00 32 Vertex Pharmaceuticals, Inc. Expiration: January 2014, Exercise Price: $60.00 35 Expiration: January 2014, Exercise Price: $80.00 6 Total Call Options Put Options - 1.8% S&P 500 Index Expiration: December 2013, Exercise Price: $1,650.00 Tesla Motors, Inc. Expiration: January 2014, Exercise Price: $40.00 24 Total Put Options TOTAL PURCHASED OPTIONS (Cost $3,125,522) SHORT-TERM INVESTMENTS - 32.6% MONEY MARKET FUNDS - 32.6% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01% + TOTAL SHORT-TERM INVESTMENTS (Cost $38,794,502) TOTAL INVESTMENTS (Cost $116,057,910)-113.8% Liabilities in Excess of Other Assets- (13.8)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR -American Depository Receipt ^ Non-income producing. + The rate shown represents the fund's 7-day yield as of May 31, 2013. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. ~ Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of May 31, 2013, the value of these securities was $427,093 or 0.36% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Securities Sold Short May 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 27.3% Consumer Discretionary - 5.5% Ambow Education Holding Ltd. - ADR †~ $ Arcos Dorados Holdings, Inc. † Blue Nile, Inc. Body Cent Corp. Buckle, Inc. Callaway Golf Co. Central European Media Enterprises Ltd. † Digital Generation, Inc. Fred's, Inc. Fuel Systems Solutions, Inc. iRobot Corp. J. C. Penney, Inc. Lululemon Athletica, Inc. MakeMyTrip Ltd. † ReachLocal, Inc. Rentrak Corp. Saks, Inc. Select Comfort Corp. Spartan Motors, Inc. Tesla Motors, Inc. Tilly's, Inc. TripAdvisor, Inc. Ulta Salon Cosmetics & Fragrance, Inc. Valassis Communications, Inc. Vitamin Shoppe, Inc. Consumer Staples - 0.8% Adecoagro SA † Monster Beverage Corp. United Natural Foods, Inc. Energy - 0.5% Amyris, Inc. Cameco Corp. † Crosstex Energy, Inc. Enbridge Energy Partners LP Goodrich Pete Corp. Gulf Island Fabrication, Inc. Nuverra Environmental Solution Com Solazyme, Inc. Financials - 2.1% Altisource Portfolio Solutions SA † Calamos Asset Management, Inc. Greenhill & Co., Inc. Homeowners Choice, Inc. Hudson Valley Holding Corp. Lazard Ltd. † OmniAmerican Bancorp, Inc. Protective Life Corp. Radian Group, Inc. Taylor Capital Group, Inc. ViewPoint Financial Group, Inc. Health Care - 3.8% Abaxis, Inc. Accuray, Inc. Akorn, Inc. AngioDynamics, Inc. Antares Pharma, Inc. Arena Pharmaceuticals, Inc. Cepheid, Inc. DENTSPLY International, Inc. Greenway Medical Technologies, Inc. Integra LifeSciences Holdings Corp. Merit Medical Systems, Inc. Momenta Pharmaceuticals, Inc. Optimer Pharmaceuticals, Inc. Orthofix International NV Questcor Pharmaceuticals, Inc. Rigel Pharmaceuticals, Inc. SIGA Technologies, Inc. Syneron Medical Ltd. † Synta Pharmaceuticals Corp. Vivus, Inc. Vocera Communications, Inc. Volcano Corp. XenoPort, Inc. Industrials - 3.2% Acorn Energy, Inc. C. H. Robinson Worldwide, Inc. Capstone Turbine Corp. Dynamic Materials Corp. FreightCar America, Inc. FuelCell Energy, Inc. Healthcare Services Group, Inc. Heritage Crystal-Clean, Inc. Innerworkings, Inc. KEYW Holding Corp. Kratos Defense & Security Solutions, Inc. Layne Christensen Co. LMI Aerospace, Inc. Meritor, Inc. Quanex Building Products Corp Com RBC Bearings, Inc. Ritchie Bros. Auctioneers, Inc. † SolarCity Corp. Tennant Co. Thermon Group Holdings, Inc. UTi Worldwide, Inc. † WESCO International, Inc. XPO Logistics, Inc. Information Technology - 9.6% Accelrys, Inc. Active Network, Inc. Alcatel-Lucent - ADR † Allot Communications Ltd. † Angie's List, Inc. Applied Micro Circuits Corp. ASML Holding NV - ADR † AU Optronics Corp. - ADR † Ceragon Networks Ltd. † Cray, Inc. Cypress Semiconductor Corp. DragonWave, Inc. † EMCORE Corp. Entropic Communications, Inc. Exa Corp. Extreme Networks, Inc. EZchip Semiconductor Ltd. † First Solar, Inc. Fusion-io, Inc. Hewlett Packard Co. Imperva, Inc. Intermolecular, Inc. j2 Global, Inc. Jive Software, Inc. Lexmark International, Inc. Liquidity Services, Inc. Liveperson, Inc. Microstrategy, Inc. Millennial Media, Inc. MoSys, Inc. National Instruments Corp. Neonode, Inc. Nokia Corp. - ADR † Numerex Corp. NVE Corp. Open Text Corp. † OSI Systems, Inc. Peregrine Semiconductor Corp. Procera Networks, Inc. QLogic Corp. Rackspace Hosting, Inc. RealD, Inc. Research In Motion † Rosetta Stone, Inc. Seagate Technology † Spark Networks, Inc. Tellabs, Inc. Universal Display Corp. VistaPrint NV † Volterra Semiconductor Corp. Web.com Group, Inc. Xerox Corp. Materials - 1.7% ADA-ES, Inc. Carpenter Technology Corp. Commercial Metals Co. Haynes International, Inc. MeadWestvaco Corp. Molycorp, Inc. Nucor Corp. Penford Corp. Sherwin-Williams Co. Silvercorp Metals, Inc. † Southern Copper Corp. Stillwater Mining Co. Tahoe Resources, Inc. † Tanzanian Royalty Exploration Corp. † Vulcan Materials Co. Utilities - 0.1% Cadiz, Inc. SJW Corp. TOTAL COMMON STOCKS (Proceeds $31,303,576) EXCHANGE-TRADED FUNDS - 5.0% iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund VelocityShares Daily Inverse VIX Short Term † Direxion Daily Small Cap Bear 3X Shares Direxion Daily Small Cap Bull 3X Shares SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Proceeds $5,822,262) REITS - 0.3% CoreSite Realty Corp. TOTAL REITS (Proceeds $227,278) TOTAL SECURITIES SOLD SHORT (Proceeds $37,353,116) - 32.6% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt † U.S. traded security of a foreign issuer or corporation. ~ Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of May 31, 2013, the value of these securities was $49,538 or 0.04% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Options Written May 31, 2013 (Unaudited) Contracts Value CALL OPTIONS Sears Holding Corp. Expiration: January 2014, Exercise Price: $75.42 $ Total Call Options PUT OPTIONS S&P 500 Index Expiration: December 2013, Exercise Price: $1,450.00 Expiration: December 2013, Exercise Price: $1,500.00 Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $1,229,044) $ Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Open Futures Contracts May 31, 2013 (Unaudited) Description Number of Contracts Purchased / (Sold) Notional Value Settlement Month Unrealized Appreciation (Depreciation) S&P 500 E-mini Futures 36 June 2013 As of May 31, 2013, initial margin deposits of $126,000 have been pledged in connection with the open futures contracts. Orinda SkyView Macro Opportunities Fund Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 61.4% Consumer Discretionary - 9.5% Amazon.com, Inc. ^* $ Best Buy Co., Inc. * Comcast Corp. * D. R. Horton, Inc. Discovery Communications, Inc. ^* Ford Motor Co. * General Motors Co. ^* J. C. Penney, Inc. ^ Kohl's Corp. Las Vegas Sands Corp. * Lear Corp. Liberty Global, Inc. ^ Liberty Media Corp. ^* Macy's, Inc. * Marriott International, Inc. McDonald's Corp. Restoration Hardware Holdings, Inc. ^ Ross Stores, Inc. Skechers U.S.A., Inc. ^ Standard Pacific Corp. ^* Starwood Hotels & Resorts Worldwide, Inc. * Toyota Motor Corp. - ADR † Wyndham Worldwide Corp. * Consumer Staples - 1.2% Beam, Inc. * Coca-Cola Co. The Andersons, Inc. * Energy - 9.7% Alon USA Energy, Inc. * Berry Pete Co. Cabot Oil & Gas Corp. Devon Energy Corp. EOG Resources, Inc. Exxon Mobil Corp. Golar LNG Ltd. †* Helmerich & Payne, Inc. * HollyFrontier Corp. Kinder Morgan Management LLC ^* Kinder Morgan, Inc. * Marathon Petroleum Corp. * Nuverra Environmental Solution Com ^* PBF Energy, Inc. * Peabody Energy Corp. Phillips 66 Rentech, Inc. * SandRidge Energy, Inc. ^ Spectra Energy Corp. * Tesoro Corp. * TransCanada Corp. †* Valero Energy Corp. * Williams Companies, Inc. * Financials - 8.4% American Express Co. Banner Corp. * BBCN Bancorp, Inc. * CapitalSource, Inc. * Capitol Federal Financial, Inc. Discover Financial Services * Fidelity National Financial, Inc. * Fifth Third Bancorp * First American Financial Corp. * Harris & Harris Group, Inc. ^* Huntington Bancshares, Inc. * JPMorgan Chase & Co. * KKR & Co. LP Loews Corp. Medley Capital Corp. * New Residential Investment Corp. ^ SunTrust Banks, Inc. The Goldman Sachs Group, Inc. * Health Care - 4.0% Abbott Laboratories * Covidien PLC † Eli Lilly & Co. * Gilead Sciences, Inc. ^* Johnson & Johnson Pfizer, Inc. * Questcor Pharmaceuticals, Inc. * ResMed, Inc. * Thermo Fisher Scientific, Inc. * Vertex Pharmaceuticals, Inc. ^* Zoetis, Inc. Industrials - 8.3% Acacia Research Corp. * American Railcar Industries, Inc. * B/E Aerospace, Inc. ^ Chart Industries, Inc. ^* Chicago Bridge & Iron Co. NV - ADR †* Delta Air Lines, Inc. ^ Emerson Electric Co. Expeditors International of Washington, Inc. Genesee & Wyo, Inc. ^* Hertz Global Holdings, Inc. ^* Jacobs Engineering Group, Inc. ^* Lindsay Corp. * Macquarie Infrastructure Co. LLC * Precision Castparts Corp. Swift Transportation Co. ^* Trinity Industries, Inc. * United Parcel Service, Inc. United Technologies Corp. US Airways Group, Inc. ^ Wabtec Corp. * Information Technology - 9.1% AOL, Inc. * Apple, Inc. Cisco Systems, Inc. * Facebook, Inc. ^* FEI Co. * Google, Inc. ^* Intel Corp. International Business Machines Corp. LinkedIn Corp. ^* Magnachip Semiconductor Corp. ^* Oracle Corp. * Qualcomm, Inc. * Synaptics, Inc. ^* Materials - 11.2% AngloGold Ashanti Ltd. - ADR †* AuRico Gold, Inc. † Axiall Corp. * Barrick Gold Corp. † Du Pont de Nemours & Co. Eagle Materials, Inc. Eastman Chemical Co. Eldorado Gold Corp. † Endeavour Silver Corp. ^†* Franco-Nevada Corp. † Freeport-McMoRan Copper & Gold, Inc. Gold Fields Ltd. - ADR † Hecla Mining Co. IAMGOLD Corp. †* International Paper Co. * Kinross Gold Corp. †* Louisiana Pacific Corp. ^* Monsanto Co. * New Gold, Inc. ^†* Newmont Mining Corp. * North American Palladium Ltd. ^† Royal Gold, Inc. * Silver Wheaton Corp. †* Stillwater Mining Co. ^* Taseko Mines Ltd ^† The Mosaic Co. Timmins Gold Corp. ^† TOTAL COMMON STOCKS (Cost $23,706,278) REITS - 1.0% Newcastle Investment Corp. Plum Creek Timber Co., Inc. * Weyerhaeuser Co. * TOTAL REITS (Cost $383,242) Principal Amount CORPORATE BONDS - 1.3% Harrah's Operating Company, Inc., 5.375%,12/15/2019 Taseko Mines Ltd., 7.750%, 04/15/2019 † TOTAL CORPORATE BONDS (Cost $488,724) EXCHANGE-TRADED FUNDS - 5.9% Greenhaven Continuous Commodity Index Fund ^* iShares Barclays MBS Bond Fund ^* iShares Floating Rate Note ^* iShares iBoxx Investment Grade Corp. Bond ^* iShares MSCI Emerging Markets Index Fund iShares S&P/TOPIX 150 Index Fund PIMCO Total Return ETF * PowerShares Emerging Markets Sovereign Debt Portfolio * PowerShares S&P 500 Buywrite * PowerShares S&P 500 Low Volatility * PowerShares Senior Loan Portfolio * ProShares Ultra Short S&P 500 ^ SPDR DB International Government Inflation-Protected Bond ^* Sprott Physical Platinum & Palladium Trust ^†* TOTAL EXCHANGE-TRADED FUNDS (Cost $2,453,988) CLOSED-END MUTUAL FUNDS - 3.2% Ares Capital Corp. * Central Fund of Canada Ltd. †* Fifth Street Finance Corp. * PennantPark Investment Corp. * TICC Capital Corp. * TOTAL CLOSED-END MUTUAL FUNDS (Cost $1,429,788) PURCHASED OPTIONS - 1.8% Contracts Put Options - 1.8% Hewlett-Packard Co. Expiration: January 2014, Exercise Price: $15.00 S&P 500 Index Expiration: December 2013, Exercise Price: $1,650.00 75 SPDR S&P 500 Expiration: June 2013, Exercise Price: $145.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $683,247) SHORT-TERM INVESTMENTS - 34.3% MONEY MARKET FUNDS - 34.3% Fidelity Government Portfolio - Class I, 0.01% + TOTAL SHORT-TERM INVESTMENTS (Cost $13,463,079) TOTAL INVESTMENTS (Cost $42,608,346) - 108.9% Liabilities in Excess of Other Assets - (8.9)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt ^ Non-income producing. + The rate shown represents the fund's 7-day yield as of May 31, 2013. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Macro Opportunities Fund Schedule of Securities Sold Short May 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 6.0% Energy - 0.8% CNOOC Ltd. - ADR † $ PetroChina Co. Ltd. - ADR † Financials - 1.1% China Life Insurance Co. Ltd. - ADR † WestPac Banking Corp. - ADR † Industrials - 0.9% Manitowoc Company, Inc. Terex Corp. Information Technology - 0.5% Apple, Inc. Materials - 2.7% Freeport-McMoRan Copper & Gold, Inc. Rio Tinto PLC - ADR † Southern Copper Corp. Teck Resources Ltd. † Vale SA - ADR † TOTAL COMMON STOCKS (Proceeds $2,503,293) EXCHANGE-TRADED FUNDS - 5.3% iPath Goldman Sachs Crude Oil Total Return Index † iShares FTSE China 25 Index iShares MSCI Australia Index TOTAL EXCHANGE-TRADED FUNDS (Proceeds $2,162,228) US GOVERNMENT NOTE/BOND - 3.3% United States Treasury Bonds TOTAL US GOVERNMENT NOTE/BOND (Proceeds $1,318,657) TOTAL SECURITIES SOLD SHORT (Proceeds $5,984,178) - 14.6% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Macro Opportunities Fund Schedule of Options Written May 31, 2013 (Unaudited) Contracts Value CALL OPTIONS Starwood Hotels & Resorts Worldwide, Inc. Expiration: June 2013, Exercise Price: $70.00 13 $ Total Call Options PUT OPTIONS Beam, Inc. Expiration: June 2013, Exercise Price: $62.50 9 Expiration: June 2013, Exercise Price: $65.00 7 Expiration: June 2013, Exercise Price: $67.50 7 Ross Stores, Inc. Expiration: June 2013, Exercise Price: $62.50 10 S&P 500 Index Expiration: December 2013, Exercise Price: $1,450.00 65 Expiration: December 2013, Exercise Price: $1,500.00 65 Starwood Hotels & Resorts Worldwide, Inc. Expiration: June 2013, Exercise Price: $67.50 7 Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $374,913) $ Orinda SkyView Macro Opportunities Fund Schedule of Futures Contracts May 31, 2013 (Unaudited) Description Number of Contracts Purchased / (Sold) Notional Value Settlement Month Unrealized Appreciation (Depreciation) Long Contracts 3 Month Euro Euribor Futures 2 $ December 2013 $ ) 90-Day Euro Dollar Futures 2 December 2013 ) Australian 10-Year Bond Futures 1 June 2013 Australian 3-Year Bond Futures 1 June 2013 56 Bank Acceptance Futures 1 September 2013 ) FTSE/JSE Top 40 1 June 2013 Mexican Peso Futures 1 June 2013 ) MSCI Taiwan Index 1 May 2013 ) S&P 500 E-mini Futures 1 June 2013 ) 2-Year U.S. Treasury Note 6 September 2013 ) $ ) Short Contracts 90-Day Sterling Futures $ ) December 2013 $ ) 90-Day Euro Dollar Futures ) December 2014 60 90-Day Euro Dollar Futures ) December 2015 90-Day Euro Dollar Futures ) June 2015 90-Day Euro Dollar Futures ) June 2016 90-Day Euro Dollar Futures ) March 2015 90-Day Euro Dollar Futures ) March 2016 90-Day Euro Dollar Futures ) September 2014 35 90-Day Euro Dollar Futures ) September 2015 Australian Dollar Currency Futures ) June 2013 BP Currency Futures ) June 2013 ) Canadian Dollar Currency Futures ) June 2013 Three Month Euro Swiss Franc (Euroswiss) Interest Rate Futures ) December 2013 Euro Fx Currency Futures ) June 2013 Euro-Bobl Futures ) June 2013 Japanese Yen Currency Futures ) June 2013 10-Year U.S. Treasury Note ) September 2013 5-Year U.S. Treasury Note ) September 2013 30-Year U.S. Treasury Bond Futures ) September 2013 $ As of May 31, 2013, initial margin deposits of $99,098 have been pledged in connection with futures contracts. Derivatives Transactions The Funds may use derivatives for different purposes, such as a substitute for taking a position in the underlying asset and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate or currency risk.The various derivative instruments that the Funds may use are options, futures, swaps, and forward foreign currency contracts, among others.The Funds may also use derivatives for leverage, in which case their use would involve leveraging risk.The Funds' use of derivative instruments involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments.Derivatives are subject to a number of risks, such as liquidity risk, interest rate risk, market risk, credit risk and management risk.A fund that invests in a derivative instrument could lose more than the principal amount invested. The Funds have adopted the disclosure provisions of FASB Accounting Standard Codification 815, Derivatives and Hedging (“ASC 815”).ASC 815 requires enhanced disclosures about the Funds' use of and accounting for derivative instruments and the effect of derivative instruments on the Funds' results of operations and financial position.Tabular disclosure regarding derivative fair value and gain/loss by contract type (e.g., interest rate contracts, foreign exchange contracts, credit contracts, etc.) is required and derivatives accounted for as hedging instruments under ASC 815 must be disclosed separately from those that do not qualify for hedge accounting.Even though the Funds may use derivatives in an attempt to achieve an economic hedge, the Funds' derivatives are not accounted for as hedging instruments under ASC 815 because investment companies account for their derivatives at fair value and record any changes in fair value in current period earnings. Average Balance Information The average monthly market values of purchased and written options during the period ended May 31, 2013 for the Hedged Equity Fund were $1,643,224 and $516,958, respectively.The average monthly notional amount of long futures contracts during the period ended May 31, 2013 was $3,517,395. The average monthly market values of purchased and written options during the period ended May 31, 2013 for the Macro Opportunities Fund were $260,533 and $162,959, respectively.The average monthly notional amounts of long and short futures contracts during the period ended May 31, 2013 were $5,032,507 and $7,669,940, respectively. Orinda SkyView Multi-Manager Hedged Equity Fund Transactions in written options contracts for the period ended May 31, 2013 are as follows: Premiums Contracts Received Beginning Balance ) $ ) Options written ) ) Options closed Options exercised Options expired - - Outstanding at May 31, 2013 ) $ ) Orinda SkyView Macro Opportunities Fund Transactions in written options contracts for the period ended May 31, 2013 are as follows: Premiums Contracts Received Beginning Balance - $ - Options written ) ) Options closed 19 Options exercised Options expired Outstanding at May 31, 2013 ) $ ) Values of Derivative Instruments as of May 31, 2013 for the Orinda SkyView Multi-Manager Hedged Equity Fund: Assets Liabilities Derivatives not accounted for as hedging instruments under ASC 815 Location Fair Value Location Fair Value Equity Contracts - Options Investments, at fair value $ Options Written, at fair value $ Equity Contracts - Futures* Net Assets - unrealized appreciation on futures contracts N/A - Total $ $ * Includes cumulative appreciation (depreciation) of futures contracts as reported in Schedule of Open Futures Contracts. Values of Derivative Instruments as of May 31, 2013 for the Orinda SkyView Macro Opportunities Fund: Assets Liabilities Derivatives not accounted for as hedging instruments under ASC 815 Location Fair Value Location Fair Value Equity Contracts - Options Investments, at fair value $ Options Written, at fair value $ Equity Contracts - Futures* Net Assets - unrealized appreciation on futures contracts N/A - Total $ $ * Includes cumulative appreciation (depreciation) of futures contracts as reported in the Schedules of Open and Short Futures Contracts. Federal Income Tax Information The cost basis of investments for federal income tax purposes at May 31, 2013 was as follows: Orinda SV Orinda SV Hedged Equity* Macro Opps* Cost of investments $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) Net unrealized appreciation (depreciation) $ $ * The above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at May 31, 2013 (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds' own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds' major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign issued common stocks, exchange traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Investment Companies – Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Funds and will be classified in level 1 of the fair value hierarchy. Exchange-Traded Notes – Investments in exchange traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities - Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees ("Board").These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds' administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available. All actions taken by the Valuation Committee are reviewed and ratified by the Board of Trustees. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Fund's securities as of May 31, 2013: Orinda SkyView Multi-Manager Hedged Equity Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
